DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-6 and 16-20 is the inclusion of the limitations of a print system including a redundancy engine to: identify a group of nozzles based on a redundancy characteristic of the plurality of print head nozzles of the print head to be received at the print head station; a separation engine to: select a color separation operation corresponding to a drop domain associated with the group of nozzles identified by the redundancy engine to operate the print head with redundancy; and a print engine to: generate instructions using the selected color separation operation to cause the print head to eject print fluid from a combination of nozzles corresponding to the group of nozzles based on the drop domain to operate the print head with a redundancy print mode. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 7-12 is the inclusion of the limitations of a non-transitory computer-readable storage medium including in response to receiving a print job with image data to be printed in a redundancy print mode with a resolution less than a resolution of a print head to be used to print the image data that is capable of operating with redundancy by having a number of trenches fluidly coupled to a print fluid supply channel, generate instructions to control the processing pipeline to perform a color separation operation to generate halftone data with a resolution at a divisible of the print head resolution based on the number of trenches fluidly coupled to the print fluid supply channel; and in response to receiving halftone data with the resolution divisible of the print head based on the number of trenches capable of acting redundantly, generate instructions to operate the print head with a redundancy addressing scheme having a number of drop states corresponding to the number of trenches fluidly coupled to the print fluid supply channel. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claims 13-15 is the inclusion of the limitations of a method of operating a print head including in response to image data to be printed in a redundancy print mode, causing the print head to actuate a second nozzle of a second trench of the print head die during the first pass with a delay that corresponds to the media speed and the drop speed such that a drop from the second nozzle is relatively positioned on a print medium towards a drop from the first nozzle. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 6/10/22, with respect to rejection(s) of Claims 1-6 have been fully considered and are persuasive.  The rejection(s) of Claims 1-6 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853               




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853